As filed with the Securities and Exchange Commission on February 9, 2011 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ANADIGICS, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-2582106 (I.R.S. Employer Identification No.) 141 Mt. Bethel Road, Warren, New Jersey 07059 (Address of Principal Executive Offices) (Zip Code) AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE AND SHARE AWARD PLAN (Full title of the plan) Mario A. Rivas President and Chief Executive Officer ANADIGICS, Inc. 141 Mt. Bethel Road Warren, New Jersey 07059 (Name and address of agent for service) (908) 668-5000 (Telephone number, including area code, of agent for service) With a Copy to: Stephen A. Greene, Esq. Cahill Gordon & Reindel llp 80 Pine Street New York, New York 10005 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer Accelerated filerX Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(2) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock (par value $0.01 per share)(1) Total: Includes the associated preferred stock purchase rights associated with the Common Stock under the Registrant’s Shareholder Rights Agreement. Includes an indeterminate number of securities that may be issuable by reason of stock splits, stock dividends or similar transactions, in accordance with Rule 416 under the Securities Act of 1933, as amended. Represents the maximum number of additional shares which may be issued under the Amended and Restated 2005 Long-Term Incentive and Share Award Plan (the “2005 Plan”).The current registration will increase the total number of shares registered under the 2005 Plan to 16,050,000. Represents the maximum number of additional shares which may be issued upon the exercise of options granted under the Amended and Restated Employee Stock Purchase Plan (the “ESPP”).The current registration will increase the total number of shares registered under the ESPP to 6,693,750. Estimated solely for the purpose of calculating the registration fee pursuant to Rules 457(c) and 457(h)(1), based on an exercise price equal to the average of the high and low price per share of the Registrant’s Common Stock on February 8, 2011 as reported on the Nasdaq Global Market. EXPLANATORY NOTE Anadigics, Inc. (“Anadigics” or the “Registrant”) has prepared this Registration Statement in accordance with the requirements of Form S-8 under the Securities Act of 1933, as amended, to register an additional (i)4,500,000 shares of common stock authorized for issuance under the Registrant’s Amended and Restated 2005 Long Term Incentive and Stock Award Plan (the “2005 Plan”) and (ii)an additional 2,500,000 shares of common stock authorized for issuance under the Registrant’s Amended and Restated Employee Stock Purchase Plan (“ESPP”).This Registration Statement will increase the number of shares registered under the 2005 Plan and the ESPP to 16,050,000 shares and 6,693,750 shares, respectively. A registration statement on Form S-8 (File No. 333-91750) was filed with the Securities and Exchange Commission (the “Commission”) on May 1, 1995 covering the registration of 375,000 (subsequently adjusted to 843,750 shares to give effect to two three-for-two stock splits) shares authorized for issuance under the ESPP.A registration statement on Form S-8 (File No. 333-63836) was filed with the Commission on June26, 2001 covering the registration of 850,000 additional shares authorized for issuance under the ESPP.A registration statement on Form S-8 (File No. 333-125971) was filed with the Commission on June 20, 2005 covering the registration of 2,700,000 shares authorized for issuance under the 2005 Plan and 1,000,000 additional shares authorized for issuance under the ESPP.A registration statement on Form S-8 (File No. 333-136280) was filed with the Commission on August 3, 2006, covering the registration of an additional 2,750,000 shares authorized for issuance under the 2005 Plan.A registration statement on Form S-8 (file no. 333-151293) was filed with the Commission on May 30, 2008, covering the registration of an additional (i) 6,100,000 shares authorized for issuance under the 2005 Plan and (ii) 1,500,000 shares authorized for issuance under the ESPP.Pursuant to General Instruction E of Form S-8, the contents of the foregoing registration statements on Form S-8 are incorporated herein by reference. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 3.INCORPORATION OF DOCUMENTS BY REFERENCE The following documents have been filed by ANADIGICS, Inc. (the “Registrant”) with the Securities and Exchange Commission (the “Commission”) and are hereby incorporated by reference in this Registration Statement: The Registrant’s Annual Report on Form 10-K for the year ended December 31, 2009. The Registrant’s Quarterly Report on Form 10-Q for the quarters ended April 3, 2010, July 3, 2010 and October 2, 2010. The Registrant’s Current Report on Form 8-K filed with the Commission on August 3, 2010. The Registrant’s Current Report on Form 8-K filed with the Commission on May 14, 2010. The Registrant’s Current Report on Form 8-K/A filed with the Commission on January 12, 2010. The Registrant’s Current Report on Form 8-K filed with the Commission on January 4, 2010. The Registrant’s description of its common stock, par value $0.01 (the “Common Stock”) incorporated by reference from its Registration Statement of Form 8-A, filed with the Commission March 8, 1995, including any amendment or report filed for the purpose of updating such description. The Registrant’s description of its preferred share purchase rights contained in its Registration Statement on Form 8-A12G/A filed with the Commission on September 9, 1999. All documents subsequently filed by the Registrant with the Commission pursuant to Sections 13(a), 13(c), 14, or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part thereof from the date of filing of such documents. ITEM 4.DESCRIPTION OF SECURITIES Not Applicable. ITEM 5.INTERESTS OF NAMED EXPERTS AND COUNSEL Not Applicable. ITEM 6.INDEMNIFICATION OF DIRECTORS AND OFFICERS. Pursuant to authority conferred by Section 102 of the Delaware General Corporation Law (the “DGCL”), the Registrant’s Certificate of Incorporation contains a provision providing that no director of the Registrant shall be personally liable to the Registrant or its stockholders for monetary damages for breach of fiduciary duty as a director, except for liability for (i) any breach of the director’s duty of loyalty to the Registrant or its stockholders, (ii) acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii) unlawful payment of dividends as provided in Section 174 of the DGCL and (iv) any transaction from which the director derived an improper personal benefit.This provision is intended to eliminate the risk that a director might incur personal liability to the Registrant or its stockholders for breach of the duty of care.The Certificate of Incorporation also provides that if Delaware law is amended to eliminate or limit further the liability of directors, then the liability of a director of the Registrant shall be eliminated or limited, without further stockholder action. Section 145 of the DGCL contains provisions permitting and, in some situations, requiring Delaware corporations, such as the Registrant, to provide indemnification to their officers and directors for losses and litigation expenses incurred in connection with their service to the corporation in those capacities.The By-Laws of the Registrant contain such a provision requiring indemnification by the Registrant of its directors and officers to the fullest extent permitted by law, as the law may be amended from time to time. The Registrant maintains directors’ and officers’ liability insurance which provides for payment, on behalf of the directors and officers of the Registrant and its subsidiaries, of certain losses of such persons (other than matters uninsurable under law) arising from claims, including claims arising under the Securities Act of 1933, as amended, for acts or omissions by such persons while acting as directors or officers of the Registrant and/or its subsidiaries, as the case may be. ITEM 7.EXEMPTION FROM REGISTRATION CLAIMED Not applicable. ITEM 8.EXHIBITS The following exhibits are filed as part of this Registration Statement: Amended and Restated Certificate of Incorporation of Anadigics, Inc. (incorporated by reference from the Company’s Registration Statement on Form S-3 (File No. 333-75040) dated April 30, 2002) Amended and Restated 2005 Long-Term Incentive and Share Award Plan (incorporated by reference to Exhibit 99.2 to the Company’s Current Report on Form 8-K filed with the Commission on May 14, 2010) Amended and Restated Employee Stock Purchase Plan (incorporated by reference to Exhibit 99.1 to the Company’s Current Report on Form 8-K filed with the Commission on May 14, 2010) Opinion of Cahill Gordon & Reindel llp* Consent of Ernst & Young LLP* Consent of Cahill Gordon & Reindel llp (included in Exhibit 5.1)* ITEM 9.UNDERTAKINGS The undersigned Registrant hereby undertakes: To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement:(i) to include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (ii) to reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement to the extent that such information required to be included by clauses (i) and (ii) is not contained in periodic reports filed by the Registrant pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 that are incorporated by reference into this Registration Statement; and (iii) to include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement. That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. To remove from registration by means of post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. That, for purposes of determining any liability under the Securities Act of 1993, each filing of the Registrant’s annual report pursuant to Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will governed by the final adjudication of such issue. *Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Township of Warren, State of New Jersey on February 9, 2011. ANADIGICS, INC. By:/s/ Mario A. Rivas Name:Mario A. Rivas Title:President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Each person whose individual signature appears below hereby authorizes Mario A. Rivas and Thomas C. Shields, or either of them, as attorneys-in-fact, with full power of substitution, to execute in the name and on behalf of such person, individually and in each capacity stated below, and to file, any and all amendments to this Registration Statement, including any and all post-effective amendments. Signature Title Date /s/ Mario A. Rivas Mario A. Rivas President, Chief Executive Officer and Director February 9, 2011 /s/ Thomas C. Shields Thomas C. Shields Executive Vice President and Chief Financial Officer; (Principal Financial and Accounting Officer) February 9, 2011 /s/ Paul S. Bachow Paul S. Bachow Director February 9, 2011 /s/ David Fellows David Fellows Director February 9, 2011 /s/ Dennis F. Strigl Dennis F. Strigl Director February 9, 2011 /s/ Harry T. Rein Harry T. Rein Director February 9, 2011 /s/ Ronald Rosenzweig Ronald Rosenzweig Director February 9, 2011 /s/ Lewis Solomon Lewis Solomon Director February 9, 2011 EXHIBIT INDEX Exhibit No. Exhibit 3.1(a) – Amended and Restated Certificate of Incorporation of Anadigics, Inc 4.1(b) – Amended and Restated 2005 Long-Term Incentive and Share Award Plan. 4.2(c) Amended and Restated Employee Stock Purchase Plan. – Opinion of Cahill Gordon & Reindel llp. – Consent of Ernst & Young LLP. Consent of Cahill Gordon & Reindel llp (included in Exhibit 5.1) (a) Incorporated by reference from the Company’s Registration Statement on Form S-3 (File No. 333-75040) dated April 30, 2002. (b) Incorporated by reference to Exhibit 99.2 to the Company’s Current Report on Form 8-K filed with the Commission on May 14, 2010. (c) Incorporated by reference to Exhibit 99.1 to the Company’s Current Report on Form 8-K filed with the Commission on May 14, 2010.
